Citation Nr: 0929811	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for degenerative joint disease 
of the right shoulder from February 25, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from June 1988 to September 
1995 and from June 2002 to February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In November 2006, the Board denied the claim.  
The Veteran appealed.  In June 2008, the United States Court 
of Appeals for Veterans Claims granted a Joint Motion for 
Remand.  An informal brief was filed with the Board in July 
2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the last examination, 
either for compensation purposes or outpatient treatment 
purposes, dates from April 2004.  Given that fact, the Board 
is unable to evaluate the current nature and extent of the 
appellant's right shoulder degenerative joint disease without 
further development.

Therefore, this case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have  treated his right shoulder disorder 
since April 2004.  After the Veteran has 
signed the appropriate releases, any 
records extant should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After the above is complete, the 
Veteran should be afforded a VA examination 
by an orthopedist to determine the current 
severity of his right shoulder disorder.  
Any indicated studies must be performed.  
The claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.   All indicated 
studies, including range of motion testing 
in degrees, must be performed.  The 
examiner must identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.  If 
complaints of pain are judged to be 
exaggerated, or if there is any evidence of 
malingering, that fact should be noted.

Tests of joint motion against varying 
resistance must be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible all 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should opine whether there 
would be additional limits on functional 
ability on repeated use or during any 
reported flare-ups, and, if feasible, 
express this in terms of additional degrees 
of limitation of motion on repeated use or 
during flare-ups.  If this is not feasible, 
the examiner should so state.

If the right shoulder is ankylosed, the 
examiner should identify the angle of 
ankylosis, provide an opinion as to whether 
it is at a favorable or unfavorable.

The examiner must address the impact of the 
Veteran's right shoulder disorder on his 
ability to work.  A complete rationale for 
all opinions expressed must be provided.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event the Veteran 
does not report for any ordered 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures.

6.  If, while in remand status, additional 
evidence or information received triggers a 
need for further development or assistance, 
such as providing the Veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).

7.  After completion of the above 
development, the Veteran's claim of 
entitlement to a higher initial rating for 
right shoulder degenerative joint disease 
must be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

